Citation Nr: 1020940	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-12 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to an acquired psychiatric disorder 
claimed as PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to March 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the claims.  

The claims were remanded by the Board in September 2009 in 
order for the RO to schedule the Veteran for a hearing before 
a traveling Veterans Law Judge (VLJ).  The Veteran and his 
daughter presented testimony before the undersigned VLJ in 
March 2010.  A transcript of the hearing is of record.  

The Board notes that during the pendency of the Veteran's 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that claims for service connection for 
PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  In 
light of the foregoing, the Veteran's claim for service 
connection for PTSD has been recharacterized as shown on the 
title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

The Veteran seeks service connection for an acquired 
psychiatric disorder, claimed as PTSD, which he contends is 
the result of his service in Korea as a military policeman.  
He indicates that he was stationed there between 1953 and 
1954 but his service personnel records reveal that he was in 
Korea between November 25, 1965 and March 24, 1967.  

The Veteran reports seeing fellow soldiers in sleeping bags 
with their heads cut off and truck loads of dead bodies and 
body parts.  He also reports that the Turks had heads on the 
gate entrance to the compound and bloody heads on the front 
of trucks.  The Veteran also asserts that when he arrived in 
Inchon, Korea, his unit had to come off the ship's side using 
nets to climb down with full combat gear.  See September 2006 
statement in support of claim; March 2010 transcript.  

The Veteran's service treatment records reveal that he was 
seen in August 1952 due to an adjustment problem, which 
appears to have been related to the treatment he and his wife 
endured while stationed in Texas.  At the time of his 
retirement, the Veteran denied frequent trouble sleeping; 
frequent or terrifying nightmares; depression or excessive 
worry; and nervous trouble of any sort, and clinical 
evaluation of his psychiatric functioning was normal.  See 
March 1966 reports of medical examination and history.  The 
post-service medical evidence of record, however, reveals 
that he has been diagnosed with PTSD.  See Vet Center 
records.  

The Board notes at this juncture that in adjudicating a claim 
for service connection, VA is required to evaluate the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).

The Veteran also claims service connection for hypertension, 
to include as secondary to an acquired psychiatric disorder 
claimed as PTSD.  VA regulations indicate that the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2009).  The Veteran's service 
treatment records contain three blood pressure readings in 
which the diastolic pressure was 90 or greater and the post-
service medical evidence of record includes a diagnosis of 
hypertension.  See e.g., records from UC Davis Medical Group; 
September 2006 letter from Dr. J. Bias.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light 
of the assertions made by the Veteran regarding his claims 
for an acquired psychiatric disorder and hypertension, the 
notations in his service treatment and personnel records, and 
the post-service medical evidence of record, the Board finds 
that medical examinations are necessary for the purpose of 
determining the Veteran's current diagnoses and obtaining an 
opinion as to whether any diagnosed condition is related to 
service.  The examiner who conducts the examination for 
hypertension should also indicate whether any diagnosed 
hypertension is proximately due to or the result of any 
diagnosed psychiatric disorder.  See 38 C.F.R. § 3.310 
(2009).  

The Board finds that the Veteran's claim for service 
connection for a low back disorder should also be remanded 
for an appropriate examination.  The Veteran's service 
treatment records reveals treatment related to his back in 
June 1966 and he contends that he continued to have problems 
with his back after his separation from service.  See March 
2010 transcript.  During the September 2007 VA examination, 
however, the VA examiner did not address this report of 
continuity of symptomatology and indicated that there were no 
medical records to suggest an extensive interval history 
between 1966 and the present.  The Veteran's contention must 
be addressed on remand.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  First, schedule the Veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be 
reviewed by the examiner.  The examiner 
should indicate in the report if the 
claims file was reviewed.  All necessary 
tests should be conducted and all 
clinical findings reported in detail.

The examiner is requested to provide an 
opinion as to the diagnosis of all 
psychiatric disorders found to be 
present.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent of 
greater) that any current psychiatric 
disorder, including PTSD, had its onset 
during active duty or is related to any 
in-service disease, injury or event, to 
include the events reported by the 
Veteran during service in Korea.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Second, schedule the Veteran for a VA 
hypertension examination.  The claims 
file and a copy of this remand must be 
reviewed by the examiner.  The examiner 
should indicate in the report if the 
claims file was reviewed.  All necessary 
tests should be conducted and all 
clinical findings reported in detail.

The examiner is requested to provide an 
opinion as to whether the Veteran has 
hypertension and, if so, to state whether 
it is at least as likely as not 
(probability of 50 percent of greater) 
that hypertension had its onset during 
service or is related to any in-service 
event, disease, or injury.

The examiner is also requested to provide 
an opinion as to whether it is at least 
as likely as not (probability of 50 
percent or greater) that any diagnosis of 
hypertension was either (a) caused or (b) 
aggravated by any diagnosed acquired 
psychiatric disorder (per review of the 
VA psychiatric examination).

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

3.  Third, schedule the Veteran for a VA 
orthopedic examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.

The examiner should identify all 
disorders of the back and provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that any current back 
disorder had its onset during active 
service or is related to any in-service 
disease, event, or injury.  In providing 
this opinion, the examiner should 
acknowledge the Veteran's complaints of 
continuity of symptomatology since 
service.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

4.  Thereafter, review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
requested reports do not include an 
adequate response to the specific opinion 
requested, the report must be returned 
for corrective action.

5.  Finally, readjudicate the claims.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).                                               
                                                                                                          
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



